Citation Nr: 1215950	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-30 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected right knee patellar tendonitis.  

2.  Entitlement to an initial compensable rating for service-connected left knee patellar tendonitis


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO which, in pertinent part, granted service connection for right and left knee patellar tendonitis and assigned an initial noncompensable rating.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has considered the Veteran's contention that his right and left knee disabilities warrant a higher initial rating and after reviewing the record evidence, has determined that further development of the Veteran's claims is warranted. 

The Veteran's service-connected bilateral knee disabilities were last evaluated by the VA in July 2007.  Subsequent to that examination, in January and October 2008 written statements, the Veteran indicated that his bilateral knee disability symptomatology is more severe than the VA examiner indicated in his July 2007 examination report.  In addition, in an April 2012 Written Brief Presentation, the Veteran's representative argued that the medical evidence of record is stale and the Veteran should be afforded a VA examination in order to have current medical evidence.  Given the Veteran's contention that his knee disabilities are more severe than what was reported by the VA examiner in July 2007 and the fact that there are no other medical records in the claims file which show the current nature, extent, and severity of the Veteran's bilateral knee disability, the Board has determined that the Veteran should be afforded a VA examination in order to assess his bilateral knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine the nature and severity of the Veteran's right knee and left knee disabilities, to include all orthopedic manifestations.  The entire claims file, to include a complete copy of the REMAND must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays if needed) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.   

The examiner should conduct range of motion testing of the left and right knees (including flexion and extension, expressed in degrees, with standard ranges provided for comparison purposes).  He or she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left and right knee disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should also indicate (1) whether the Veteran has recurrent subluxation or lateral instability, if so, it should be indicated whether it is slight, moderate, or severe (2) whether the Veteran's semilunar cartilage is dislocated with frequent episodes of locking pain and effusion into the joint (3) whether the knee is ankylosed, if so, provide the degree at which it is ankylosed (4) whether there is nonunion of the tibia and fibula with loose motion requiring a brace, (5) whether there is malunion of the tibia and fibula, and if so, whether it results in a marked, moderate, or slight knee disability, and (6) whether there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

2.  After completion of the above and any additional notice or development deemed necessary, readjudicate the claims on appeal.  The RO's adjudication of the rating assigned for the Veteran's right and left knee disabilities should include consideration of whether staged ratings, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) are appropriate.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


